Marshall, Judge.
At a hearing of appellant’s motion to dismiss charges of terroristic threats and battery, evidence was introduced that the arresting police officers had not completed their training and were not qualified to make an arrest under the Georgia Peace Officers Standards and Training Act, Ga. L. 1970, pp. 208-215 (Code Ann. § *76292A-2101 et seq.). Appellant contends that his prosecution is barred because of p. 215 (Code Ann. § 92A-2115) therein, making "any proceeding under” an arrest by such officers null and void. The denial of this motion was certified for appeal. Held:
Argued March 3, 1975
Decided May 9, 1975.
Steven E. Fanning, for appellant.
Eldridge W. Fleming, District Attorney, for appellee.
This contention has been decided adversely to appellant in Rogers v. State, 133 Ga. App. 513 (211 SE2d 373), where we stated: "The indictment, trial, and conviction of the defendants was not a 'proceeding under’ an arrest. . . It is inconceivable to us that the legislature intended to absolve a man of all guilt of a crime charged merely because his arrest was illegal, as contended by the appellant, and we will not so hold.”

Judgment affirmed.


Bell, C. J., and Webb, J., concur.